United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0335
Issued: July 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 30, 2016 appellant, through counsel, filed a timely appeal from an
August 19, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established more than two percent permanent
impairment of his left upper extremity, for which he previously received a schedule award.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 23, 2009 appellant, then a 51-year-old letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that, on September 18, 2009, he sprained his left wrist when
he slipped on wet leaves and fell down in the performance of duty. He did not stop work.
OWCP accepted his claim for left wrist sprain and left cubital tunnel syndrome.
On November 7, 2009 appellant stopped work and filed various claims for wage-loss
compensation (Form CA-7) as of that date. OWCP paid disability compensation benefits on the
Appellant underwent authorized
supplemental rolls commencing November 7, 2009.3
decompression of the ulnar nerve, anterior transposition of ulnar nerve, and posterior splint
application on January 26, 2011. On May 23, 2013 he returned to full-time modified duty.4
On September 21, 2015 appellant filed a claim for a schedule award (Form CA-7).
In support of his schedule award claim, appellant submitted a May 19, 2015 report from
Dr. Nicholas Diamond, a physiatrist. Dr. Diamond referenced appellant’s September 18, 2009
employment injury and reviewed his medical history. He related appellant’s complaints of left
elbow pain and stiffness and left hand numbness and tingling. Dr. Diamond reported that
appellant had a QuickDASH score of 63 involving the left upper extremity. Upon examination
of appellant’s left elbow, Dr. Diamond observed olecranon tenderness and medial epicondyle
tenderness. Tinel’s sign was positive. Range of motion (ROM) testing was full. Upon
examination of appellant’s left wrist, Dr. Diamond observed palmar tenderness over the ulnar
aspect. Cervical compression and Finkelstein tests were positive. Dr. Diamond noted that ROM
testing was performed three times. He reported decreased ROM with flexion to 60 degrees with
pain, palmar-flexion to 60 degrees with pain, radial deviation of 20 degrees, and ulnar deviation
of 20 degrees. Sensory examination revealed a perceived decreased sensation over the left ulnar
and median nerves. Dr. Diamond diagnosed post-traumatic left elbow contusion/sprain, posttraumatic left ulnar nerve neuropathy at the elbow, status post left cubital tunnel ulnar nerve
decompression and transportation of ulnar nerve with post-splint application, post-traumatic left
wrist/hand contusion with left dorsal wrist hamate fracture, and post-traumatic left carpal tunnel
syndrome. He opined that the work-related injury of September 18, 2009 was the competent
producing factor for appellant’s subjective and objective findings.
Referring to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (6th ed. 2009), Table 15-23, page 449, Dr. Diamond reported that
appellant had six percent permanent impairment for left elbow ulnar nerve entrapment
neuropathy. He related grade modifiers of one for test findings, three for functional history, and
two for physical examination, which resulted in five percent impairment, increased to six percent
due to the 63 QuickDASH score. Dr. Diamond also noted a diagnosis for left elbow median
3

OWCP paid compensation benefits on the periodic rolls effective July 3, 2011.

4

On September 30, 2013 OWCP terminated appellant’s wage-loss compensation benefits based on his actual
wages as a modified letter carrier. It determined that his current wages exceeded the current wages of the job he
held when injured and, accordingly, he was no longer entitled to wage-loss compensation benefits.

2

nerve entrapment and reported grade modifiers of one for test findings, two for physical
examination, and three for functional history. After applying the net adjustment formula, he
calculated three percent permanent impairment rating. Dr. Diamond also referred to Table 15-3,
page 396, for appellant’s left hamate wrist fracture. He indicated grade modifiers of three for
functional history and two for physical examination and applied the net adjustment formula,
which resulted in a left upper extremity permanent impairment of five percent. Dr. Diamond
reported a date of maximum medical improvement (MMI) of May 19, 2015. He concluded that
appellant had a total left upper extremity permanent impairment of 14 percent.
Dr. Mark Avart, an orthopedic surgeon, indicated in a September 24, 2015 note that he
reviewed Dr. Diamond’s impairment rating report and agreed with his finding that appellant had
a 14 percent permanent impairment of the left upper extremity.
In an October 19, 2015 report, Dr. Morley Slutsky, a Board-certified occupational
medicine specialist and an OWCP medical adviser, reviewed Dr. Diamond’s report and the
statement of accepted facts and referenced appellant’s accepted conditions of left wrist sprain
and left ulnar nerve lesion. He noted that Dr. Diamond provided an impairment rating for the
accepted conditions of wrist sprain and lesion of the left ulnar nerve, as well as the nonaccepted
conditions of left hamate fracture and left carpal tunnel syndrome. Dr. Slutsky explained that,
since the two later diagnoses were not accepted conditions, he would not address them in his
report. He reported a date of MMI of May 19, 2015. Dr. Diamond referenced Table 15-23, page
449, and assigned a diagnosis of left cubital tunnel syndrome. He indicated grade modifiers of
one for clinical studies, one for functional history, and one for physical examination, which
resulted in an adjustment of one after applying the net adjustment formula. Dr. Diamond
concluded that appellant had two percent permanent impairment of the left upper extremity. He
referenced Appendix 15-B, page 488, and noted that conduction block was not present per the
A.M.A., Guides criteria. Dr. Slutsky also noted that, as Dr. Diamond had not found a left wrist
sprain, there was no impairment rating for this condition.
Dr. Avart examined appellant again and in a November 12, 2015 progress note related his
complaints of continued left elbow pain and chronic cubital tunnel syndrome post-traumatic from
work and chronic weakness. Upon physical examination, Dr. Avart observed decreased grip
strength with mild tingling and parethesias into the small finger of the left hand. He also
reported medial epicondylitis with pain radiating into the medial forearm.
In a decision dated February 9, 2016, OWCP granted appellant a schedule award for two
percent permanent impairment of his left upper extremity.
On February 18, 2016 appellant, through counsel, requested a hearing before an OWCP
hearing representative. A hearing was held on June 14, 2016. Counsel was present. Appellant
indicated that he started work as a letter carrier for the employing establishment in May 1999.
He described the September 18, 2009 employment injury and the medical treatment he had
received as a result of his employment injury. Counsel related a request for appellant’s claim to
be expanded to include the conditions of left dorsal wrist hamate fracture and left carpal tunnel
syndrome. She noted that an October 20, 2009 left wrist computerized tomography (CT) scan
showed the fracture. Counsel asserted that Dr. Diamond found a left ulnar nerve impairment
rating to be a total of six percent and noted that Dr. Slutsky had not examined appellant. She

3

alleged that, at the very least, a conflict of medical opinion evidence existed between
Dr. Diamond and Dr. Slutsky regarding appellant’s impairment rating and should be referred for
an impartial medical examination.
Appellant submitted a July 14, 2015 progress note by Dr. Avart who related appellant’s
complaints of persistent left elbow pain. Upon physical examination, he observed left elbow
medial epicondylitis with pain radiating along the ulnar forearm with a minimal Tinel’s present.
Grip strength was decreased. Dr. Avart reported paresthesias in the small and ring finger on the
left hand. Muscle strength was 4/5. He recommended that appellant work with restricted use of
the left arm.
By decision dated August 19, 2016, an OWCP hearing representative affirmed the
schedule award decision. He determined that because Dr. Diamond incorrectly included a
diagnosis of left hamate fracture in his impairment rating, OWCP properly based its schedule
award decision on Dr. Slutsky’s impairment rating report.5
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement FECA program with the Director of OWCP.6 Section 8107 of
FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use
of specified members, functions, and organs of the body.7 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires
the use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.8
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A., Guides issued a 52-page document entitled “Clarifications and
Corrections, Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document
included various changes to the original text, intended to serve as an erratum/supplement to the
first printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated
into the second printing of the sixth edition.

5

The hearing representative also denied expanding appellant’s claim to include a left hamate fracture. She noted
that an October 20, 2009 CT scan indicated that a fracture was questionable, and there was insufficient medical
evidence to establish an additional condition.
6

See 20 C.F.R. §§ 1.1-1.4.

7

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
8

20 C.F.R. § 10.404. See also, Ronald R. Kraynak, 53 ECAB 130 (2001).

4

5 U.S.C.

As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).9 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.10
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee, the Secretary shall
appoint a third physician who shall make an examination.11 The implementing regulations state
that, if a conflict exists between the medical opinion of the employee’s physician and the medical
opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint
a third physician to make an examination. This is called a referee examination and OWCP will
select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.12 In situations where there exist opposing medical reports of virtually equal
weight and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationale and based upon
a proper factual background, must be given special weight.13
ANALYSIS
The issue on appeal is whether appellant has more than two percent permanent
impairment of his left upper extremity, for which he previously received a schedule award. The
accepted conditions in this case are left wrist sprain and left cubital tunnel syndrome.
The Board finds that this case is not in posture for decision.
Regarding the accepted condition of left cubital tunnel syndrome, the Board notes that
Dr. Diamond rated appellant for left elbow ulnar nerve entrapment neuropathy, and left elbow
median nerve entrapment. He related various grade modifiers ranging from one for clinical
studies, to two and three for physical examination, and functional history. Dr. Slutsky, however,
assigned the diagnosis of left cubital tunnel syndrome, and related grade modifiers of one for
each of clinical studies, functional history, and physical examination. The opinions of record are
in conflict as to the modifier degree to be applied to the impairment values. The Board therefore

9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
10

Isidoro Rivera, 12 ECAB 348 (1961).

11

5 U.S.C. § 8123(a).

12

20 C.F.R. § 10.321.

13

F.C., Docket No. 14-0560 (issued November 12, 2015).

5

finds a conflict in medical opinion as to the extent of permanent impairment to appellant’s left
upper extremity caused by his accepted injury.14
Regarding the accepted condition of left wrist sprain, appellant’s treating physician,
Dr. Diamond, noted the accepted conditions and provided ROM findings for appellant’s left
wrist. However, Dr. Slutsky, OWCP’s medical adviser, related that Dr. Diamond had not found
residuals of a left wrist strain.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the diagnosis-based
impairment (DBI) or the ROM methodology when assessing the extent of permanent impairment
for schedule award purposes.15 The purpose of the use of uniform standards is to ensure
consistent results and to ensure equal justice under the law to all claimants.16 In T.H., the Board
concluded that OWCP physicians were at odds over the proper methodology for rating upper
extremity impairment, having observed attending physicians, evaluating physicians, second
opinion physicians, impartial medical examiners, and district medical advisers use both DBI and
ROM methodologies interchangeably without any consistent basis. Furthermore, the Board has
observed that physicians interchangeably cited to language in the first printing or the second
printing when justifying use of either ROM or DBI methodology. Because OWCP’s own
physicians were inconsistent in the application of the A.M.A., Guides, the Board found that
OWCP could no longer ensure consistent results and equal justice under the law for all
claimants.17
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the August 19, 2016 decision of OWCP.
Utilizing a consistent method for calculating permanent impairment for upper extremities to be
applied uniformly, and after such other development as may be deemed necessary, OWCP shall
issue a de novo decision on appellant’s claim for an upper extremity schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision.

14

D.G., Docket No. 10-2267 (issued August 24, 2011). The Board found a conflict in medical opinion between
appellant’s treating physician and OWCP’s district medical adviser regarding the degree of permanent impairment
based upon assignment of differing grade modifiers.
15

T.H., Docket No. 14-0943 (issued November 25, 2016).

16

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

17

Supra note 15.

6

ORDER
IT IS HEREBY ORDERED THAT the August 19, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision
Issued: July 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

